United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the transition period from to SHINECO,INC. (Exact name of small business issuer as specified in its charter) Delaware 52-2175898 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Room 3106, Building B, #39 East 3rd Ring Middle Road, Chaoyang District Beijing, PR China 100022 (Address of principal executive offices) (0086) 10-58693011 (Issuer's telephone number) - 1 - Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: Common Stock $.001 par value Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ¨No x APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Class of Stock Outstanding July 18, 2007 Common Stock ($.001 par value) 9,298,823 REPORTS TO SECURITY HOLDERS We are a reporting company under the requirements of the Securities Exchange Act of 1934 and will file quarterly, annual and other reports with the Securities and Exchange Commission. This quarterly report contains the required audited financial statements. We are not required to deliver a quarterly report to security holders and will not voluntarily deliver a copy of the quarterly report to security holders, except in connection with our annual meeting of shareholders. The reports and other information filed by us will be available for inspection and copying at the public reference facilities of the Commission, treet, N.E., Washington, D.C. 20549. Copies of such material may be obtained by mail from the Public Reference Section of the Commission at treet, N.E., Washington, D.C. 20549, at prescribed rates. Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330. In addition, the Commission maintains a World Wide Website on the Internet at http://www.sec.gov that contains reports, proxy and information statements and other information regarding registrants that file electronically with the Commission. - 2 - SHINECO, INC. Form 10-QSB For the Quarterly Period Ended March 31, 2007 Table of Contents Page Cautionary Statement and Risk Factors that May Affect Future Results 4 PART I ITEM 1. Selected Financial Statements Balance Sheet – March 31, 2007 (unaudited) 5 Statements of Operations – Three Months Ended March 31, 2007 and 2006 (unaudited) 6 Statements of Cash Flows – Three Months Ended March 31, 2007 and 2006 (unaudited) 7 Notes to Financial Statements (unaudited) 8 - 12 ITEM 2. Management’s Discussion and Analysis and Plan of Operation 13 ITEM 3. Controls and Procedures PART II ITEM 1. Legal Proceedings 16 ITEM 2. Changes in Securities 16 ITEM 3. Defaults Upon Senior Securities 16 ITEM 4. Submission of Matters to a Vote of Security Holders 16 ITEM 5. Other Information 16 ITEM 6. Exhibits and Reports on Form 8-K 16 Signatures 17 - 3 - CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS: Certain statements contained herein constitute "forward-looking statements" within the meaning of Section 27 A of the Securities Exchange Act of 1933, as amended (the "Securities Act") and Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). These forward-looking statements can be identified by the use of predictive, future-tense or forward-looking terminology, such as "believes," "anticipates," "expects," "estimates," "plans," "may," "intends," "will," or similar terms. These statements appear in a number of places in this report and include statements regarding the intent, belief or current expectations of the Company, its directors or its officers with respect to, among other things: (i) the Company's business and growth strategies and (ii) the Company's financing plans. You are cautioned that any forward-looking statements are not guarantees of future performance and involve significant risks and uncertainties. Actual results may differ from forward-looking statements. RISK FACTORS: Risks, uncertainties and other important factors that could cause actual results to differ materially from those in forward-looking statements include, but are not limited to, the following: · Shineco’s success depends heavily upon the continued active participation of our President, Yuying Zhang, and our Director Weixing Yin; · our stock is subject to the Penny Stock rules, which impose additional requirements and suitability standards on stock buyers; these rules may decrease the market’s interest in our stock; · actions by competitors that negatively affect us—the Chinese herbal remedy market is extremely competitive, and we face competition from a number of larger, better-funded companies; · our business depends upon continuing product development and technological change; if we cannot keep up with technological change, we could suffer financial losses; · we depend heavily on our proprietary technology; if we cannot protect our patents and proprietary rights, we may lose business; · we do the large majority of our business in China; if the Chinese economy slows down, our business could slow down as well; · the uncertain legal environment in China could limit the legal protections available to you; · the effects of weather and natural disasters or widespread public health problems, including the avian flu, could negatively affect our business and results of operations; · changes in China’s political and economic policies could hurt our business; · restrictions on currency exchange may limit our ability to receive or use our revenues effectively; · the value of our securities will be affected by the foreign exchange rate between U.S. dollars and the Chinese renminbi; · the market price for our common stock (if one ever develops) will likely be very volatile; · stockholders could experience substantial dilution if we issue more stock to raise more money; · a large portion of our common stock is controlled by a small number of stockholders who in effect control our business, which means you will have little or no influence on our business; · there is no established market for our stock, so you may never be able to sell your shares; · we have never paid dividends and do not intend to pay dividends for the foreseeable future, given our need to retain earnings to finance the development and expansion of our business; · the risk that you will never see a return on your investment, and the stock may become worthless; · other risks or uncertainties described elsewhere in this report and in other reports we have filed and will file with the Securities and Exchange Commission (SEC). Forward-looking statements speak only as of the date of the report, presentation or filing in which they are made.Except to the extent required by the federal securities laws, Shineco and its subsidiaries undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. - 4 - SHINECO, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, 2007 December 31, 2006 ASSETS Current assets Cash and cash equivalents $ 37,910 $ 49,981 Trade receivables, net 1,703,246 1,417,970 Other receivables, net 110,246 88,798 Vendor deposits 607,245 596,632 Prepaid expenses 5,368 Inventories 1,928,592 2,044,279 Total current assets 4,392,607 4,197,660 Property, plant and equipment, net 122,842 124,362 Related party receivables 3,279 33,690 Investment in unconsolidated subsidiary 50,995 56,363 Deferred charge 45,818 48,291 Intangibles, net 143,662 147,467 Total assets $ 4,759,203 $ 4,607,833 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Trade payables $ 793,857 $ 815,611 Related party payables 458,173 453,327 Accrued liabilities 108,294 74,460 Other payables 124,073 76,456 Notes payable 815,638 822,566 Taxes payable 24,633 58,505 Customer deposits 69,450 44,873 Accrued employee benefits 45,211 41,109 Accrued dividends on preferred stock 112,000 91,000 Total current liabilities 2,551,329 2,477,907 Series A Convertible preferred stock, net of subscription receivable of $359,892; par value $.001; liquidation preference $.70 per share; 5,000,000 shares authorized; 2,000,000 and 0 shares issued and outstanding 1,040,108 1,040,108 Minority interest 2,737 5,627 Stockholders' equity Common stock: par value $.001; 50,000,000 shares authorized; 9,298,823 shares issued and outstanding 9,299 9,299 Additional paid in capital 1,079,908 1,079,908 Retained earnings 17,156 (42,069 ) Accumulated other comprehensive income 58,666 37,053 Total stockholders' equity 1,165,029 1,084,191 Total liabilities and stockholders' equity $ 4,759,203 $ 4,607,833 See notes to consolidated financial statements. - 5 - SHINECO, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) Three months ended March 31, 2007 2006 Revenue Sales revenue $ 562,564 $ 444,048 Cost of goods sold 237,274 172,568 Gross profit 325,290 271,480 Operating expenses Other selling expenses 19,730 33,026 Salaries and benefits 98,846 Depreciation and amortization 13,711 Other general and administrative expenses 83,712 162,375 Total operating expenses 215,999 195,401 Operating income(loss) 109,291 76,079 Other income (expenses) Interest expenses (44,244 ) (19,523 ) Income (loss) on equity investments (5,351 ) (2,290 ) Other 21,346 (1,619 ) Total other income (expense) (28,249 ) (23,432 ) Income before taxes and minority interest 81,042 52,647 Provision for income taxes 3,697 Income before minority interest 77,345 52,647 Minority interest in (income)/loss of subsidiaries 2,880 1,158 Income from continuing operations 80,225 53,805 Income (loss) from operations of disposed subsidiaries (Loss) gain on disposal of subsidiary Net income (loss) from discontinued operations Net income (loss) $ 80,225 $ 53,805 Foreign currency translation adjustment 21,613 2,811 Comprehensive income (loss) $ 101,838 $ 56,616 Basic earnings (loss) per common share: From continuing operations $ 0.01 $ 0.00 From discontinued operations $ $ From net income (loss) $ 0.01 $ 0.00 Diluted earnings (loss) per common share: From continuing operations $ 0.01 $ 0.00 From discontinued operations $ $ From net income (loss) $ 0.01 $ 0.00 Denominator for basic earnings per share 9,298,823 9,298,823 Denominator for diluted earnings per share 9,298,823 9,298,823 See notes to consolidated financial statements. - 6 - SHINECO, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three months ended March 31, 2007 2006 Cash flows from operating activities: Net income $ 80,225 $ 53,805 Adjustments to reconcile net income to net cash used in operations: Depreciation and amortization 11,794 10,425 Loss(income) from unconsolidated subsidiaries 5,351 - Minority interest (2,880 ) (1,606 ) Changes in operating assets and liabilities: Trade receivables (270,633 ) 550,932 Other receivables (20,575 ) 25,903 Vendor deposits (5,203 ) (642,847 ) Prepaid expenses (2,450 ) (99,172 ) Inventories 134,589 (106,951 ) Trade payables (30,583 ) 85,219 Accrued liabilities 33,045 (20,114 ) Other payables 11,057 (4,939 ) Taxes payable (34,281 ) (16,833 ) Customer deposits 24,088 4,264 Accrued employee benefits 3,718 37,974 Net cash provided by (used in) operations (62,738 ) (123,940 ) Cash flows from investing activities: Related party receivables 30,726 11,898 Purchase of property and equipment (4,039 ) (4,500 ) Net cash provided by (used in) investing activities 26,687 7,398 Cash flows from financing activities: Related party payables -9,138 (60,421 ) Repayments on short-term notes payable (14,312 ) (11,772 ) Net cash provided by (used in) financing activities (23,450 ) (72,193 ) Effect of rate changes on cash 47,430 2,811 Increase in cash and cash equivalents (12,071 ) (185,924 ) Cash and cash equivalents, beginning of period 49,981 273,367 Cash and cash equivalents, end of period $ 37,910 $ 87,443 Supplemental disclosures of cash flow information: Cash paid for interest $ (44,244 ) $ (19,523 ) Cash paid for income taxes $ $ Supplemental disclosures of non-cash investing and financing activities: Stock issued for services $ $ Inventory and intangibles acquired in business combination $ $ Accrual of preferred stock dividend $ 21,000 $ 21,000 See notes to consolidated financial statements. - 7 - SHINECO, INC. NOTES TO UNAUDITEDCONSOLIDATED FINANCIAL STATEMENTS NOTE 1.NATURE OF OPERATIONS Shineco, Inc. (the Company) was incorporated on August 20, 1997 in the State of Delaware as Supcor, Inc. On December 30, 2004 the Company acquired all of the outstanding stock of Beijing Tenet Jove Technological Development Co., Ltd. (“Beijing Tenet Jove”) in exchange for stock of the Company. The stock exchange agreement is subject to the Chinese government’s approval, which has been received from the PRC government in August 11, 2006. Beijing Tenet Jove has finished entire registration change procedure from Chinese domestic enterprise to foreign invested enterprise and acquired corporative operational license from Beijing Administration for Industry & Commerce on that date. Now Shineco is legally enforceable in the PRC. The consolidated results of operations are primarily those of Beijing Tenet Jove and its consolidated subsidiaries. Beijing Tenet Jove was incorporated on December 16, 2003 under the laws of the People’s Republic of China (the PRC). In the PRC, Ltd, or Limited, is equivalent to Inc, or Incorporated, in the United States (US). The Company primarily manufactures and sells (1) Far Infrared Therapeutic Clothing and Textile Products, (2) Apocynum-based Nutritional Supplements, and (3) FIR Multi-functional Therapeutic Devices, which are innovative therapeutic products for complementary treatment of both acute and chronic health concerns. By incorporating traditional Chinese medical methodology with modern bio-technology, we have developed and commercialized over 100 products under our brand name of “天益Tenethealth®”, which means “Benefit from Nature.” NOTE 2.BASIS OF PRESENTATION The accompanying consolidated financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (US GAAP) and have been retroactively restated to give effect to the recapitalization due to a reverse merger consummated on December 30, 2004. This basis differs from that used in the statutory accounts of the Company, which were prepared in accordance with the accounting principles and relevant financial regulations applicable to enterprises in the PRC. All necessary intercompany transactions and balances have been eliminated in consolidation, and all necessary adjustments have been made to present the consolidated financial statements in accordance with US GAAP. The accompanying consolidated financial statements include the accounts of the Company and its 90% owned subsidiary, Tianjin Tenet Health. NOTE 3.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES ECONOMIC AND POLITICAL RISKS The Company faces a number of risks and challenges as a result of having primary operations and markets in the PRC. Changing political climates in the PRC could have a significant effect on the Company’s business. ESTIMATES The preparation of consolidated financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of income and expenses during the reporting period. Actual results could differ from those estimates. CASH AND CASH EQUIVALENTS For purposes of the statements of cash flows, cash and cash equivalents includes cash on hand and demand deposits held by banks. None of the Company’s deposits are insured by the Federal Deposit Insurance Corporation or any other entity of the U.S. government. TRADE ACCOUNTS RECEIVABLE Trade accounts receivable are recognized and carried at original invoice amount less an allowance for any uncollectible amounts. An allowance for doubtful accounts is made when collection of the full amount becomes questionable. The allowance for doubtful accounts was $215,411 and $213,481 at March 31, 2007 and December 31, 2006, respectively. OTHER RECEIVABLES Other receivables consist primarily of advances made to third parties. The balances due to the Company were $110,246 and $88,798 at March 31, 2007 and December 31, 2006, respectively. - 8 - SHINECO, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS INVENTORIES Inventories consist of raw materials, packaging materials, sub-contracting materials, production costs, and finished products. The inventories are valued at the lower of cost (first-in, first-out method) or market. Impairment and changes in market value are evaluated on a per item basis. The balances of the Company were $1,928,592 and $ 2,044,279 at March 31, 2007 and December 31, 2006, respectively. PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment is carried at cost less accumulated depreciation and amortization. Depreciation and amortization are computed using the straight-line method over the useful lives of the assets. Amortization of leasehold improvements is calculated on a straight-line basis over the life of the asset or the term of the lease, whichever is shorter. Major renewals and betterments are capitalized and depreciated; maintenance and repairs that do not extend the life of the respective assets are charged to expense as incurred. Upon disposal of assets, the cost and related accumulated depreciation are removed from the accounts and any gain or loss is included in income. Depreciation related to property and equipment used in production is reported in cost of sales. Property and equipment are depreciated over their estimated useful lives as follows: Machinery and equipment 10 years Vehicles 7 years Office equipment 7 years Long-term assets of the Company are reviewed annually to assess whether the carrying value has become impaired, according to the guidelines established in Statement of Accounting Standards (SFAS) No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets.” The Company also evaluates the periods of amortization to determine whether subsequent events and circumstances warrant revised estimates of useful lives. No impairment of assets was recorded in the periods reported. REVENUE RECOGNITION Revenues are recognized as earned when the following four criteria are met: (1) a customer issues purchase orders or otherwise agrees to purchase products; (2) products are delivered to the customer; (3) pricing is fixed or determined in accordance with the purchase order or agreement; and (4) collectibility is reasonably assured. The Company sells its products primarily at the wholesale level and does not allow returns of its products. Consequently, no reserve for future returns has been established. The Company has agreements with distributors for the territorial marketing of its products. No fees are paid to the Company by the distributors for such agreements. FOREIGN CURRENCY AND COMPREHENSIVE INCOME The accompanying consolidated financial statements are presented in United States (US) dollars. The functional currency is the Renminbi (RMB). The consolidated financial statements are translated into US dollars from RMB at year-end exchange rates for assets and liabilities, and weighted average exchange rates for revenues and expenses. Capital accounts are translated at their historical exchange rates when the capital transactions occurred. RMB is not freely convertible into the currency of other nations. All such exchange transactions must take place through authorized institutions. There is no guarantee the RMB amounts could have been, or could be, converted into US dollars at rates used in translation. TAXES Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to reverse. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the statement of operations in the period that includes the enactment date. A valuation allowance is provided for deferred tax assets if it is more likely than not these items will either expire before the Company is able to realize their benefits, or that future deductibility is uncertain. Currently, the Company has recorded only minimal income taxes and no deferred taxes because it is a high-tech company registered in Chinese Zhongguancun Science Park. In China, high-tech companies are encouraged to promote their technologies to the market, so the Company is exempted from income tax for its first three years and enjoys the policy of paying half of the income tax for its second three years. - 9 - SHINECO, INC. NOTES TOUNAUDITED CONSOLIDATED FINANCIAL STATEMENTS EARNINGS PER SHARE Basic earnings per common share ("EPS") are calculated by dividing net income by the weighted average number of common shares outstanding during the year. Diluted earnings per common share are calculated by adjusting the weighted average outstanding shares, assuming conversion of all potentially dilutive securities, such as stock options, warrants and conversion features attached to preferred stock or debt. The Company issued convertible preferred stock on December 1, 2005, but no exercise can be made until after one year from issue, and then only if there is a public market for the common stock of the Company. At March 31, 2007 there were no exercisable conversion rights attached to the preferred stock. The numerators and denominators used in the computations of basic and diluted EPS are presented in the following table: Three months ended March 31, 2007 2006 NUMERATOR FOR BASIC AND DILUTED EPS Income from continuing operations $ 80,225 $ 53,805 Accrued dividend on Series A Preferred stock (21,000 ) (21,000 ) Income from continuing operations available to common shareholders 59,225 32,805 Income from discontinued operations Net income to common stockholders $ 59,225 $ 32,805 DENOMINATOR FOR BASIC EPS Weighted average shares of common stock outstanding 9,298,823 9,298,823 EPS - Basic from continuing operations $ 0.01 $ 0.00 EPS - Basic from discontinued operations $ $ EPS - Basic $ 0.01 $ 0.00 DENOMINATOR FOR FULLY DILUTED EPS Weighted average shares of common stock outstanding 9,298,823 9,298,823 Exercisable warrants Series A Preferred stock conversion rights (antidilutive) Weighted average common shares and warrants outstanding 9,298,823 9,298,823 EPS - Fully diluted from continuing operations $ 0.01 $ 0.00 EPS - Fully diluted from discontinued operations $ $ EPS - Fully diluted $ 0.01 $ 0.00 NOTE 4.BUSINESS COMBINATIONS Tian Yi Hua Tai, Tianjin (Tianjin) was incorporated in the PRC on August 12, 2003 as a manufacturer of clothing and related products. On April 27, 2004 Tianjin merged into Beijing Tenet Jove, becoming a 90% subsidiary. The Company paid cash of $36,232 and notes payable of $100,823 for an aggregate of $137,055 to the owners in exchange for the 90% interest. As the principal owners of Tianjin were the same as the principal owners of Beijing Tenet Jove, the transaction was accounted for as a transfer of entities under common control whereby the assets and liabilities of the acquired company were recorded at their historical cost basis and the results of its operations are consolidated with those of the Company as if the transfer had occurred at the beginning of the first period presented. No adjustment to additional paid-in capital was required, as the amount paid was equal to the historical cost basis of the net assets acquired. The following table details the net assets acquired in the transaction. Cash $ 27,559 Accounts receivable 5,398 Inventory 467,065 Other receivables 123,672 Vendor deposits 205,263 Fixed assets 43,197 Payables (707,821 ) Accrued liabilities (12,050 ) Net assets of subsidiary 152,283 Minority interest @ 10% (15,228 ) Net assets acquired $ 137,055 On November 4, 2004, owners of Beijing Tenet Jove acquired a controlling interest in the Company from its previous stockholders. On December 30, 2004, the Company issued 6,800,000 shares of its common stock in exchange for 100% of the outstanding registered capital of Beijing Tenet Jove. Beijing Tenet Jove is treated as the accounting acquirer in a reverse merger. Consequently, these financial statements reflect the accounts and operations of Beijing Tenet Jove and its consolidated subsidiaries, with the adopted capital structure of the Company retroactively restated. - 10 - SHINECO, INC. NOTES TOUNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 5.COMMON AND PREFERRED STOCK TRANSACTIONS Prior to the reverse merger, the Company issued 1,125,000 shares of its common stock for consulting services valued at par, for an aggregate of $2,250. Pursuant to the reverse merger, the Company issued 6,800,000 shares of its common stock to acquire 100% of Beijing Tenet Jove. On November 12, 2005 the Company effected a 1:2 reverse stock split. Immediately prior to the split there were 18,597,640 common shares outstanding and immediately following the split there were 9,298,823 common shares outstanding. On December 1, 2005 the Company issued 2,000,000 shares of Series A Convertible Preferred Stock (“Preferred”) at $.70 per share for an aggregate amount of $1,400,000 less subscriptions receivable of $359,892. The Preferred stock has a par value of $0.001 and a stated value and liquidation preference of $0.70 per share. The Preferred stock bears cumulative dividends at 6% per annum, is redeemable for cash for $0.70 per share plus unpaid dividends at the Company’s option and has a mandatory redemption clause for those same amounts in the case of a change in control. The stock is convertible, after one year from the date of issue, for common stock at 88% of the market price of the common stock on the date of conversion. For every four common shares received upon conversion the converting shareholder is also to receive a warrant to purchase one additional share of common stock at an exercise price of $2.00 per share. The Preferred stockholders are protected from dilution and have voting rights equal to the common shares they would hold as if converted at the time of any vote. The cumulative dividend and redemption features make the Preferred stock more akin to debt than to equity. Accordingly, the redemption value is presented as a liability on the balance sheet. The conversion feature is not detachable and has therefore not been provided with a value separate from the Preferred stock. NOTE 6.RELATED PARTY TRANSACTIONS Related party receivables consist of advances due from stockholders. The amounts bear no interest and are payable on demand. Balances at March 31, 2007 and December 31, 2006 are $3,279 and $33,690, respectively. Related party payables consist of loans from its stockholders. The loans bear no interest and are payable on demand. Balances at March 31, 2007 and December 31, 2006 are $458,173 and $453,327, respectively. NOTE 7.PROPERTY, PLANT AND EQUIPMENT The balances of Property, plant and equipment net were $122,842 and $124,362 at March 31, 2007 and December 31, 2006, respectively. March 31, 2007 December 31, 2006 Machinery and equipment $ 40,911 $ 40,545 Vehicles 54,734 54,243 Office equipment 90,224 85,399 Subtotal 185,869 180,187 Less: accumulated depreciation (63,027 ) (55,825 ) Net property and equipment $ 122,842 $ 124,362 Depreciation expense was $7,202 and $22,628 for the first quarter of 2007 and the whole year of 2006, respectively. NOTE 8.INVESTMENTS During 2006 and 2007, the Company acquired equity interests in eight of its distributors by contributing inventory to such distributors. The Company accounts for these investments using the equity method if the ownership percentage exceeds 20% or if the ownership percentage is less than 20% and significant control is evidenced by significant intercompany sales transactions. Investments where the ownership percentage is less than 20% and significant control is not evident are accounted for at cost. The following table reflects certain information about the Company’s investments in unconsolidated subsidiaries. Date 12/31/06 Share of Exchange 3/31/07 Name Acquired Ownership Investment Income(Loss) Reserve Investment Jinan 11/25/2005 25.00% $14,097 $(3,894) $(14) $10,189 Changchun 10/26/2005 25.00% 30,089 (110) 29,979 Liaoyang 12/31/2005 25.00% 6,002 (3,737) (13) 2,252 Xuzhou 7/26/2005 15.00% 1,891 466 2 2,359 Qiqihaer 1/31/2006 19.00% 1,355 1,220 5 2,580 Nanjing 9/1/2006 15.00% 2,657 704 3 3,364 Shenyang 9/26/2005 15.00% 272 N/A 272 Sub-totals $56,363 $(5,351) $(17) $50,995 - 11 - SHINECO, INC. NOTES TOUNAUDITED CONSOLIDATED FINANCIAL STATEMENTS On January 4, 2006 Beijing Tenet Jove withdrew the investment in unconsolidated subsidiary to Huaian, and on June 2, 2006 Beijing Tenet Jove withdrew the investments in unconsolidated subsidiaries to Yantai and Shenzhen. In aggregate, the company recognized gains of $53,938 on the disposal of these subsidiaries. NOTE 9.INTANGIBLES Intangibles consist primarily of manufacturing patent rights, acquired in the business combination with Tianjin as well as a purchased trademark. They are determined to have a finite life of 10 years and are being amortized straight line over that period. Accumulated amortization at March 31, 2007 and December 31, 2006 is $61,841 and $56,195 respectively. Amortization expense recognized during the first quarter of 2007 and whole year of 2006 is $5,646 and $26,530, respectively. NOTE 10.CUSTOMER DEPOSITS Customer deposits at March 31, 2007 and December 31, 2006 consist of $69,450 and $44,873 in prepayments to the Company for merchandise that had not yet shipped. The Company will recognize the deposits as revenue as customers take delivery of the goods, in compliance with its revenue recognition policy. NOTE 11.COMMITMENTS The Company leases factory and office space under non-cancelable leases. Future minimum lease payments are reflected in the following table: 2007 59,362 2008 44,521 2009 44,521 2010 Totals $ 148,404 NOTE 12.CONTINGENCIES The Company has not, historically, carried any property or casualty insurance. No amounts have been accrued for any liability that could arise from the lack of insurance. Management feels the chances of such an obligation arising are remote. NOTE 13.STOCK WARRANTS Pursuant to the Stock Purchase Agreement executed in conjunction with the reverse merger of the Company and Beijing Tenet Jove, a warrant for 5% of the outstanding stock of the Company was issued to the selling stockholders, exercisable at par value, and expiring on December 12, 2005. None of these warrants was outstanding at March 31, 2007. NOTE 14.NEW ACCOUNTING PRONOUNCEMENTS In February 2007, the Financial Accounting Standards Board (“FASB”) issued SFAS No.159, “The Fair Value Option for Financial Assets and Financial Liabilities Including an amendment of FASB Statement No. 115”.This Statement permits entities to choose to measure many financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. This Statement is expected to expand the use of fair value measurement, which is consistent with the Board’s long-term measurement objectives for accounting for financial instruments. Currently the company does not have any financial instruments which require the adoption of this Statement, so the Statement will have no impact on our financial statements. In February 2007, the Financial Accounting Standards Board (“FASB”) issued FSP FAS 158-1.This FASB Staff Position (FSP) updates the illustrations contained in Appendix B of FASB Statement No. 87, Employers’ Accounting for Pensions,
